DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims as of the response filed 3/2/2022 is as follows:
Claims 1-20 remain cancelled. Claims 21, 24, and 28 are currently amended. Claims 22-23, 25-26, and 29-30 are as previously presented. Claims 31-40 are new. Claims 21-40 are currently pending in the application and have been considered below.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The indefinite and unsupported limitations identified in the previous office action have been remedied by the presented amendments.
Regarding eligibility under 35 USC 101, independent claims 21 and 31 are found to recite eligible subject matter because they are directed to an ordered combination of technical steps that manage the creation and transmission of a single combined video stream with overlaid patient information, in addition to the use of technical means to remotely issue commands to and control the operation of a video display manager. Accordingly, any recited abstract idea is integrated into a practical application that provides a  technical improvement to telecommunications for remote health consultations. Claims 22-30 and 32-40 depending therefrom are thus also found to recite eligible subject matter.
Regarding patentability under 35 USC 103, the subject matter of the claims is found to distinguish over the prior art, as detailed in the previous Non-Final Rejection mailed 12/30/2021. Upon completion of an updated prior art search, Examiner further submits that Starmer et al. (US 20150149201 A1), Balram et al. (US 20150088546 A1), and Sachpazidis (NPL Reference U on the accompanying PTO-892) are relevant to the field of Applicant’s invention, but do not explicitly disclose every feature of the independent . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626